Citation Nr: 1534363	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral varicose veins with venous insufficiency to include as secondary to service-connected conditions.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine hereinafter "low back condition."

3.  Entitlement to service connection for erectile dysfunction secondary to service connected disabilities.

4.  Entitlement to an initial rating in excess of 30 percent for a left knee condition status post arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975 and April 1979 to February 1985 and June 1986 to September 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2008 (erectile dysfunction, bilateral varicose veins with venous insufficiency), September 2009 (left knee status post arthroplasty), June 2009 (low back) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his Substantive Appeal, VA Form 9, dated and signed by the Veteran in March 2011, the Veteran indicated that he wanted a hearing before a Member of the Board sitting at the RO.  His representative submitted a November 2014 Statement of Accredited Representative in Appealed Case noting that they had "prepared this appeal for oral testimony."  Despite the Veteran's request, he has not yet been afforded a hearing before the Board.  As hearings before the Board sitting at the RO are scheduled by the AOJ, remand is necessary to scheduled him for a Travel Board hearing at the RO as he requested.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).




Accordingly, the case is REMANDED for the following action:

The AOJ should schedule a hearing before a Member of the Board sitting at the RO at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran and his representative of the date and time thereof.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




